
	
		I
		112th CONGRESS
		2d Session
		H. R. 6407
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Tierney (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To ensure that students and taxpayers receive the full
		  value of their education investments.
	
	
		1.Short titleThis Act may be cited as the
			 College Student Rebate Act of
			 2012.
		2.Educational loss
			 ratio
			(a)Program
			 participation agreementsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the
			 following:
				
					(30)In the case of a proprietary institution of
				higher education (as defined in section 102(b)), such institution will—
						(A)expend not less than 80 percent of such
				institution's revenues for an institutional fiscal year on educational and
				related expenses (as defined in subsection (i)(4)); or
						(B)for each
				institutional fiscal year in which the institution expends less than 80 percent
				of such revenues on such educational and related expenses, issue a rebate for
				each student who was enrolled at the institution during such institutional
				fiscal year, calculated and distributed in accordance with subsection
				(k).
						.
			(b)Educational loss
			 ratioSection 487 of such Act (20 U.S.C. 1094) is further
			 amended—
				(1)in subsection
			 (i)—
					(A)by redesignating
			 paragraphs (4) through (6) as paragraphs (5) through (7), respectively;
			 and
					(B)by inserting after
			 paragraph (3), the following:
						
							(4)Educational and
				related expensesThe term
				educational and related expenses shall be defined by the Secretary
				by regulation, except that such term shall not include revenue expended for
				advertising and promotion activities, excessive administrative expenses
				including excessive executive compensation, recruiting, lobbying expenses, or
				payments to shareholders.
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(k)Implementation
				of rebate requirement for insufficient educational expenditures
							(1)Calculation of
				rebate amount for each studentFor purposes of subsection (a)(30), the
				amount of a rebate for each student at an institution subject to subparagraph
				(B) of such subsection shall be calculated by—
								(A)determining the
				difference between 80 percent and the percentage of the institution’s revenues
				expended on educational and related expenses (as defined in subsection (i)(4));
				and
								(B)applying the percentage determined under
				subparagraph (A) to the total amount of
				tuition, fees, and institutional charges provided to the institution by the
				student, or on the student’s behalf, from all sources for the applicable period
				of enrollment.
								(2)Distribution of
				individual student rebatesEach rebate issued for a student by an
				institution described in subsection (a)(30)(B) shall be distributed as
				follows:
								(A)To the Secretary, an amount that bears the
				same ratio to the total rebate for such student as the amount of tuition, fees,
				and institutional charges provided to the institution for the student from
				sources under this title bears to the total amount of tuition, fees, and
				institutional charges provided to the institution for the applicable period of
				enrollment by or on behalf of the student from all sources, which shall be
				credited, in a manner consistent with section 484B(b)(3), to outstanding
				balances on loans, to awards, and to other assistance made under this title to
				the student or on behalf of the student for the period of enrollment for which
				a rebate is required.
								(B)To each third party who provided an amount
				to the institution for tuition, fees, and institutional charges on the
				student’s behalf, including the Secretary of Defense, the Secretary of Veterans
				Affairs, or an employer, an amount that bears the same ratio to the total
				rebate for such student as the amount of tuition, fees, and institutional
				charges provided to the institution for the student from such third party bears
				to the total amount of tuition, fees, and institutional charges provided to the
				institution for the applicable period of enrollment by or on behalf of the
				student from all sources.
								(C)To the student,
				the amount of the total rebate for such student remaining after payment to the
				Secretary and each third party under
				subparagraphs (A) and
				(B).
								(3)Student rebate
				fee prohibitedAn institution
				that is required to issue a rebate for a student under subsection (a)(30) may
				not assess a new student fee, increase an existing student fee, withhold or
				reduce any portion of financial assistance provided to any student, or
				otherwise increase the cost of attendance for any student, to satisfy such
				rebate requirement.
							(4)No change in
				90/10 calculationsRebates required under subsection (a)(30) and
				issued in accordance with this subsection shall in no way affect or be
				considered in the calculation of revenue requirements under subsection
				(a)(24).
							(5)Calculation of
				institution’s revenuesIn
				making calculations under subsection (a)(30) and this subsection, an
				institution's revenues for an institutional fiscal year shall be calculated in
				accordance with subsection (d)(1), except that an institution shall not be
				required to use the cash basis of
				accounting.
							.
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on July 1, 2014.
		
